     Case 2:20-cv-00654-SPL--JFM Document 56 Filed 05/15/20 Page 1 of 3




 1                                                                                           MW

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                     No. CV-20-00654-PHX-SPL (JFM)
 9    Jhonnatan Brinez Urdaneta, et al.,
10                 Petitioners-Plaintiffs,           ORDER
      v.
11
12    Chuck Keeton, et al.,
13                 Respondents-Defendants.
14
15          Pursuant to the Court’s May 11, 2020 Order (Doc. 52), and on review of the parties’
16   proposed forms of order (Docs. 54, 55),
17          IT IS ORDERED:
18          (1)    The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 and
19   Complaint for Injunctive and Declaratory Relief (Doc. 1) is granted in part as to Petitioner
20   Noel Mejia Hernandez (A# 203-702-428) as follows:
21                 (a)    Respondents shall place Petitioner in a well-ventilated single-
22   occupancy cell without a roommate. Absent Petitioner’s consent, and confirmation of his
23   consent by Petitioner’s counsel, Petitioner shall not be housed in administrative
24   segregation, protective custody, or any other form of solitary confinement unless it is
25   immediately necessary for medical isolation.
26                 (b)    Respondents shall provide Petitioner with access to a reasonably
27   unlimited and free supply of personal protective equipment (“PPE”), including masks and
28   gloves; alcohol-based hand sanitizer containing at least 60% alcohol; liquid soap; shampoo;
     Case 2:20-cv-00654-SPL--JFM Document 56 Filed 05/15/20 Page 2 of 3




 1   hot water; paper towels; and CDC-recommended disinfectant cleaner.
 2                  (c)   Respondents shall require that all staff and detainees wear masks
 3   when interacting or sharing a common space with Petitioner.
 4                  (d)   Respondents shall have Petitioner’s meals, hygiene and disinfectant
 5   supplies, and other basic necessities, including medications and laundry, delivered to
 6   Petitioner’s cell.
 7                  (e)   Respondents shall provide Petitioner with regular, adequate, and
 8   sanitary accommodations to shower in isolation.
 9                  (f)   Respondents shall provide Petitioner with regular, adequate, and
10   sanitary access to common rooms, outdoor recreation, and telephones, and must limit the
11   number of detainees in such areas so that Petitioner can maintain at least six feet of distance
12   from others.
13                  (g)   Respondents shall provide Petitioner with daily scheduled medical
14   examinations at which his temperature must be taken and he is screened for CDC-
15   recognized COVID-19 symptoms, which currently include: cough, shortness of breath,
16   fever, chills, muscle pain, sore throat, loss of taste or smell, and gastrointestinal issues
17   (nausea, vomiting, or diarrhea). If Petitioner exhibits any of these symptoms, Respondents
18   must promptly administer a COVID-19 test to Petitioner and provide Petitioner’s counsel
19   with notice and the test results. Should Petitioner require further treatment or medical care,
20   Respondents must maintain open communication with Petitioner’s counsel and provide
21   counsel with reasonable status updates.
22          (2)     Respondents must file a “Notice of Compliance” no later than May 18, 2020
23   at 12:00 p.m. confirming that they have executed and complied with the requirements set
24   forth in this Order, or must show cause by such date why Petitioner should not be
25   immediately released from custody due to their failure to comply with this Order.
26   ....
27   ....
28   ....



                                                  -2-
     Case 2:20-cv-00654-SPL--JFM Document 56 Filed 05/15/20 Page 3 of 3




 1          (3)    The parties shall meet and confer (in person, telephonically, or
 2   electronically) and must file a joint status report no later than May 22, 2020. Thereafter,
 3   the parties shall meet and confer (in person, telephonically, or electronically) and must file
 4   a joint status report every 14 days, unless otherwise ordered by this Court.
 5          (4)    Petitioner must promptly file a “Notice of Change in Status” if there is any
 6   material change in Petitioner’s custody status, or if there is a change in circumstances
 7   warranting the dissolution of this Order.
 8          Dated this 15th day of May, 2020.
 9
10                                                     Honorable Steven P. Logan
11                                                     United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
